Citation Nr: 0703057	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-12 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disorders including degenerative disc disease and 
osteoarthritis (claimed as residuals of a back injury), 
including as due to exposure to ionizing radiation.

2.  Entitlement to service connection for depression, 
including as secondary to the lumbar spine disorders.

3.  Entitlement to service connection for a bilateral leg 
disorder, including as secondary to the lumbar spine 
disorders.

4.  Entitlement to service connection of a right rotator cuff 
tear (claimed as residuals of a shoulder injury).

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
October 1978 and August 1983 to January 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Board notes that, in February 2006, the veteran submitted 
to it a claim for service connection for a recurring 
pilonidal cyst.  As this claim has not been previously 
considered by the RO, it is hereby REFERRED to the RO for 
development and adjudication.

Issues one, two, three, five and six as listed above are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

The medical evidence fails to show that the veteran has a 
current disability of the right shoulder.


CONCLUSION OF LAW

A right rotator cuff tear (claimed as residual of right 
shoulder injury) was not incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
September 2003 and December 2003, prior to the initial AOJ 
decision on his claim for service connection for a right 
rotator cuff tear (claimed as residuals of a right shoulder 
injury).  Although this notice was deficient in that it 
failed to provide notice to the veteran of the fourth 
Pelegrini II element, notice of this element was provided in 
a January 2005 letter.  These letters read as a whole advised 
the veteran of all the Pelegrini II elements as stated above.  
The veteran's claim was readjudicated in March 2005 after 
affording him with an opportunity to respond to the January 
2005 letter.  Thus the Board finds that the late timing of 
the notice of the fourth Pelegrini II element is 
nonprejudicial error as the veteran has been afforded 
appropriate notice and subsequent adjudication.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran has not been provided notice 
that a disability rating or an effective date for the award 
of benefits will be assigned if service connection is 
awarded, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, given the denial hereafter of the 
veteran's claim, any questions as to a disability rating or 
an effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice on these elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his other claims, which indicates he knew of 
the need to provide VA with information and evidence to 
support this claim.  Thus the Board finds that the purposes 
behind VA's notice requirement have been satisfied, and VA 
has satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  
Service medical records from the veteran's period of service 
in the Air Force from October 1974 to October 1978 are in the 
file.  His service medical records for his period of service 
in the Army from August 1983 to January 1987, however, have 
been determined to be unavailable after multiple attempts 
were made to locate them.  The veteran was advised of the 
final determination of unavailability in January 2005.  In 
such cases, the United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist is heightened 
and includes an obligation to search alternative forms of 
records that may support the veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  There is also a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases where records 
are presumed destroyed while in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection.  Russo 
v. Brown, 9 Vet. App. 46 (1996).  

As for post-service medical records, VA outpatient treatment 
records are in the file for May 2003 through February 2005.  
Private medical treatment records from 2003 were also 
obtained, but none of this evidence is relevant to the claim 
being decided below.  The veteran has not identified any 
private medical treatment related to his claimed right 
shoulder disability.  The veteran was notified in the rating 
decision, Statement of the Case and Supplemental Statements 
of the Case of what evidence the RO had obtained and 
considered in rendering its decisions.  He has not identified 
any additional evidence.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran has 
not been afforded a VA examination in relation to this claim 
because the medical evidence fails to show that he has a 
current disability of the right shoulder.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran claims that he sustained an injury to his right 
shoulder (a torn right rotator cuff) when he fell off of a 
tank in January 1985, which is the incident from which he 
claims his back disorders originate.  A review of the current 
medical evidence, however, fails to show any objective 
findings of a current right shoulder disorder.  VA treatment 
records show treatment for chronic back pain, obesity, 
pilonidal cyst, alcohol dependence, dysthymic disorder, 
degenerative joint disease, sleep apnea, neuropathy, tobacco 
use disorder, and bronchiolitis.  Although a November 8, 
2004, VA treatment note indicates the veteran complained of 
chronic pain in both hips, thighs and shoulders, he was 
unable to point to one locus of pain.  He also failed to 
indicate to the examiner any specific problem with the right 
shoulder, which may be related to his claim for service 
connection.  Thus the VA treatment records fail to show any 
specifically diagnosed disability of the veteran's right 
shoulder.

Furthermore, the private treatment records obtained from 2003 
also fail to show any right shoulder disorder.  Rather these 
records relate to the veteran's back disorders and leg 
disorder.  They show no complaints of a right shoulder 
disorder.

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
right rotator cuff tear (claimed as residuals of a right 
shoulder injury) because the medical evidence fails to show 
the veteran has a current disability of the right shoulder.  
The preponderance of the evidence being against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim must be denied.


ORDER

Service connection of a right rotator cuff tear (claimed as 
residuals of a shoulder injury) is denied.  

REMAND

The Board finds that additional development is necessary on 
the veteran's claims for service connection for back 
disorders, depression, bilateral leg disorder, bilateral 
hearing loss and tinnitus in order to provide the veteran 
with a full and fair determination on these issues.

First, it does not appear that all VA treatment records have 
been obtained relating to the veteran's claim of service 
connection for bilateral hearing loss and tinnitus.  The 
veteran underwent an audiology consult at the VA Medical 
Center in Fayetteville, Arkansas, on September 14, 2004.  
Although an assessment of the veteran's hearing is given in 
the consultation note, the actual results of the audio test 
are not.  In order to determine whether the veteran even has 
a hearing loss that meets VA's definition set forth in 
38 C.F.R. § 3.385, the audio test results showing the 
recorded decibels at each hertz level are needed.  The Board 
notes that the veteran submitted March 2006 audio testing 
results directly to the Board.  However, since that medical 
evidence has not been previously considered by the RO and the 
veteran failed to submit a waiver of RO consideration, the 
Board cannot review this evidence at this time.  See 
38 C.F.R. § 20.1304 (c) (2006).  It should, however, be 
considered upon remand.  Likewise, the veteran should be 
scheduled for an examination to determine the nature and 
etiology of any hearing loss/tinnitus.  

Second, it appears that there are private treatment records 
for the veteran's back and leg disorders that have not been 
obtained.  The veteran testified that he has been treated by 
a Dr. Dakes in Bentonville, and VA mental health treatment 
records indicate that the veteran reported having had a 
magnetic resonance imaging (MRI) study of his lumbar spine in 
August 2004 at Bentonville.  Neurosurgery records from 
Fayetteville VA Medical Center also indicate the veteran was 
to have a MRI done.  There is also a statement from the 
veteran in which he says that a Social Security judge looked 
at his MRI report.  However, there is no report of any MRI 
study in the claims file.  Dr. Dakes treatment records, 
especially the MRI report, may be highly relevant to the 
veteran's claims and should be obtained if possible.

The veteran also testified that he began seeking treatment 
for his back in 1996 or 1997 at "Chiropractic One" because 
his left side had been going numb.  There are no medical 
records going back to 1996 or 1997 in the file.  Again these 
records may be highly relevant to the veteran's present 
claims for service connection for his back disorders and 
bilateral leg disorder.

Thus on remand, the veteran should be requested to either 
provide these treatment records himself or submit release 
forms for Dr. Dakes and Chiropractic One to VA so that it can 
seek to obtain these records for him.  

Third, the claims file includes a copy of a favorable 
decision for disability benefits from the Social Security 
Administration.  This decision references medical evidence 
that is not in the claims file, but appear to be relevant to 
the veteran's claims.  Thus on remand, Social Security 
records should be obtained.

Fourth, as indicated above, the veteran's service medical 
records from his period of service from August 1983 to 
January 1987 are unavailable.  However, the veteran has 
provided lay statements as to the incurrence of the back 
injury that he claims is the cause of his current back 
disorders.  In July 2004, he submitted a statement from a 
person with whom he served who states that he remembers the 
incident when the veteran injured his back.  The veteran's 
wife also testified at the Board hearing held in January 2006 
that she was in Germany with the veteran when he hurt his 
back in 1985 and that she helped take care of him.

The Board finds that this is sufficient evidence to warrant 
providing the veteran with a VA examination to obtain an 
opinion as to whether the veteran's current back disorders 
are related to the alleged injury to his back in 1985.  The 
Board notes that the veteran has two specific back disorders 
he is claiming.  The first disorder is degenerative disc 
disease of the lumbar spine.  The second disorder he claimed 
was osteoarthritis of the spine.  The Board observes, 
however, that the medical evidence does not show a diagnosis 
of osteoarthritis but rather osteoporosis.  Thus the VA 
examiner should first address the nature of the veteran's 
back disorders and then provide an opinion as to whether each 
disorder is as likely as not related to service, specifically 
to the alleged injury in January 1985.  Should the examiner 
diagnose the veteran to have osteoporosis, the examiner 
should elicit the veteran's history with regard to any risk 
factors including family history, smoking, eating disorders, 
low body weight, calcium intake, heavy alcohol consumption, 
and use of medications such as steroids and anticonvulsants.

Finally the Board notes that the veteran's claims for service 
connection for depression and a bilateral leg disorder are 
based upon the premise that these disabilities are secondary 
to his back disorders.  Thus these issues are inextricably 
intertwined with the claim for service connection for the 
back disorders and must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
consistent with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Obtain the veteran's medical records from 
the VA Medical Center in Fayetteville, 
Arkansas, for treatment for bilateral hearing 
loss and tinnitus from September 2004 to the 
present.  Specifically the VA treatment 
records obtained should include the results 
of audiological testing conducted in 
September 2004.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility should provide a negative 
response if records are not available.

3.  Request the veteran to either submit 
private medical treatment records from 
Chiropractic One (for treatment beginning in 
1996/1997) and Dr. Dakes from Bentonville, 
Arkansas, (for treatment received in 2004), 
or complete release forms authorizing VA to 
request copies of these treatment records.  
If the veteran provides completed release 
forms, then request the medical records 
identified.  In making the request, specify 
that copies of the actual treatment records, 
as opposed to summaries, are needed.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  The veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

4.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration relating to his 
application for disability benefits.  
Associate all correspondence and any records 
received with the claims file.

5.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for VA spine examination and a VA 
audio examination.  The claims file must be 
provided to the examiners for review in 
conjunction with the examinations.

Spine Examination - All necessary testing 
should be conducted to determine the exact 
nature of the veteran's current back 
disorders.  After considering all the 
evidence in the claims file including any 
lay statements and testimony regarding the 
claimed back injury in service and the 
veteran's physical condition after service, 
the examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's current back disorders 
are related to any disease or injury 
incurred during service.  In conducting the 
examination, the examiner should elicit 
information regarding any risk factors for 
osteoporosis including family history, 
smoking, eating disorders, low body weight, 
calcium intake, heavy alcohol consumption, 
and use of medications such as steroids and 
anticonvulsants.

Audio Examination - After conducting all 
necessary testing and eliciting the 
veteran's history of noise exposure before, 
during and after service, the examiner 
should render an opinion as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that the veteran's 
current bilateral hearing loss and tinnitus 
are related to exposure to noise incurred 
during service.  

The examiners should provide a complete 
rationale for all opinions rendered.


6.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination reports are complete, 
readjudicate the veteran's claims.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


